Citation Nr: 0905463	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  03-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability manifested by stomach cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran had active military service from June 1970 to 
June 1972 and additional active duty for training and 
inactive duty for training in the United States Army 
Reserves.  He received the Combat Infantryman Badge (CIB) for 
combat action.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied service 
connection for a gastrointestinal disability manifested by 
stomach cramps.  In January 2005, the case was remanded for 
additional development.  In a July 2007 decision, the Board 
resolved the other issues on appeal, but the gastrointestinal 
disability was again remanded for development.  

In January 2009, the Board received correspondence from the 
Veteran that has not been considered in a supplemental 
statement of the case; however, this correspondence pertains 
to a new service connection claim and is not material to the 
issue on appeal.  The new claim of service connection for 
bowel dysfunction with urgency and diarrhea secondary to 
prostate cancer is referred to the RO for appropriate action.  


FINDING OF FACT

The medical evidence reflects that it is unlikely that any 
current gastrointestinal disability manifested by stomach 
cramps is related to active military service.


CONCLUSION OF LAW

A gastrointestinal disability manifested by stomach cramps 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The required notice letter was not sent prior to the December 
2002 initial unfavorable decision.  Thus, a timing defect has 
occurred.  In order to cure a timing defect, a compliant 
notice must be issued followed by the readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  In this case, VA cured the timing defect.  In 
July 2007, the Board remanded the case for additional notice 
to the claimant, additional development, and re-adjudication 
of the claim.  Following readjudication of the claim, the RO 
issued a supplemental statement of the case in November 2008.  
Thus, adjudication of the instant claim is not unfairly 
prejudicial to the claimant.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each element 
of the claim, including notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, service 
connection is being denied and no disability rating or 
effective date will be assigned with respect to this claimed 
condition.  VA's duty to notify has therefore been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all 
pertinent records.  The claimant was provided an opportunity 
to set forth his contentions during a hearing before the 
undersigned Veterans Law Judge.  A medical opinion was 
obtained.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2008).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), VA must consider the 
places, types, and circumstances of the Veteran's service, 
his unit's history, his service treatment records, and all 
pertinent lay and medical evidence.  More favorable 
consideration is afforded combat veterans under 38 U.S.C.A. 
§ 1154(b).  Because the Veteran has earned the Combat 
Infantryman Badge, he will be afforded this consideration.  

The service treatment records note a complaint of post-
prandial cramping.  An October 2002 VA referral medical 
examination report contains a diagnosis of gastritis.  In 
April 2004, the Veteran testified before the undersigned 
Veterans Law Judge concerning his combat duty in Vietnam.  He 
testified that he began to have stomach cramps during his 
first month in Vietnam and that he still has intolerance for 
certain foods.  A VA report of November 2005 concludes that 
he has possible lactose intolerance or irritable bowel 
syndrome; however, no etiology was offered.

In September 2008, a VA physician reviewed the pertinent 
history and noted that the current complaints were not 
explained by the inservice records.  The physician concluded 
that it is less likely than not that any gastrointestinal 
disorder or complaint was caused or aggravated by active 
military service.  The physician suspected that any current 
diarrhea and intestinal cramps are due to lactose 
intolerance, irritable syndrome, or chronic infection.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a gastrointestinal 
disability manifested by stomach cramps must therefore be 
denied.  


ORDER

Service connection for a gastrointestinal disability 
manifested by stomach cramps is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


